                       Case 9:19-cr-00037-DWM Document 1 Filed 09/09/19 Page 1 of 1

4:::i.PROB22                                                                                                            DOCKET NUMBER (Fran. Court)
      (Rev. 2/88)
                                                                                                                           0980 2: 12CR0601 l-001
                               TRANSFER OF JURISDICTION                                                                 DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                                 DISTRICT                            DIVISION

                                                                                     Eastern District of Washington                    Richland

Wilkinson, Justin                                                                   NAME OF SENTENCING JUDGE
                                                                                                            Edward F. Shea
                                                                                    DATES OF PROBATION/       FROM                      TO
                                                                                    SUPERVISED RELEASE
                                                                                                             May 3, 2017               July 27, 2021

OFFENSE
18 U.S.C. § 1349 Conspiracy to Commit Bank Fraud
18 U.S.C. § 1028(A) Aggravated Identity Theft                                                                                   FILED
                                                                                                                                   SEP O9 2019
PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE           ___E=as"-'t.,;;,,;em;.:;;;;.. ._ _   DISTRICT OF          Washington


          IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605 , the jurisdiction of the probationer
     or supervised releasee named above be transferred with the records of this Court to the United States
     District Court for the                District Of Montana                     upon that Court's order
     of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
     supervised release may be changed by the District Court to which this transfer is made without further
     inquiry of this court.*


                                 September 5, 2019
                                       Date                                                             United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION


UNITED ST ATES DISTRICT COURT FOR THE                                         District Of Montana


           IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
     releasee be accepted and assumed by this Court from and after the entry of this order.




                    Effective Date       ..J
                               , :")./, fr i
